DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/05/2022 has been entered. Claims 1 has been amended. Claims 1-11 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US Patent 9507120) in view of Koshiro (JP2018160867 as WO 2018173332).
Regarding claim 1, Bryant discloses:
A head mounted device to be mounted on a head of a user, (at least refer to fig. 2A and column 3, line 34-44. Describes vision system 200 may include an attachment device 255 that connects to a wearable item, referred to herein as a personal mount 260 and representatively illustrated at cranial web 260, to support vision system 200 against gravity. Personal mount 260 should be sufficiently engaged with the human wearer, such as through friction, so that attachment device 255 follows motion of the human head and remains fixed relative to the eyes of the human user throughout movement of the head) the head mounted device comprising: 
A display unit configured to display an image, (at least refer to fig. 2A-2B and column 3, line 38-48. Describes optical mount 212 may also retain non-refractive/non-reflective elements such as gun sights, reticles, as well as other components and systems such as image intensifiers, cameras, displays); 
An operation portion configured to be operable by the user, (at least refer to fig. 3D and column 7, line 31-41. Describes mediolateral translation of monocular device 310 relative to distal frame member 330 is achieved by rotating control knob 378 formed on actuator 374); and 
A rotor configured to rotate by operation of the operation portion, (at least refer to fig. 3D and column 7, line 31-41. Describes mediolateral translation of monocular device 310 relative to distal frame member 330 is achieved by rotating control knob 378 formed on actuator 374).
Bryant dose not explicitly disclose:
A movable portion configured to be linearly moved up and down with the display unit in a vertical direction to eyes of the user when the head mounted device is mounted on the head of the user;
A rotor configured to rotate by operation of the operation portion and to convert rotary motion of the rotor to linear motion so as to linearly move the movable portion up and down.
Koshiro teaches:
A movable portion configured to be linearly moved up and down with the display unit in a vertical direction to eyes of the user when the head mounted device is mounted on the head of the user, (at least refer to fig. 3 and paragraph 28. Describes the ball stud 21 can rotate in the direction indicated by the arrow 2A around the virtual line 212. Therefore, the first ball joint 2 can rotate about the mounting portion 8 and the arm 9 about the center 211 of the spherical portion 21A as the rotation center by sliding the spherical portion 21A of the ball stud 21 with respect to the socket 22. Para. 32, describes: The adjustment unit 72 and the arm 9 are interposed between the display unit 4 and the mounting unit 8. The adjustment unit 72 can adjust the position of the display unit 4 with respect to the left eye U1 of the user U by adjusting the position of the display unit 4 with respect to the mounting unit 8 to be rotatable);
Convert rotary motion of the rotor to linear motion so as to linearly move the movable portion up and down, (at least refer to fig. 3 and paragraph 28. Describes the ball stud 21 can rotate in the direction indicated by the arrow 2A around the virtual line 212. Therefore, the first ball joint 2 can rotate about the mounting portion 8 and the arm 9 about the center 211 of the spherical portion 21A as the rotation center by sliding the spherical portion 21A of the ball stud 21 with respect to the socket 22. Para. 32, describes: The adjustment unit 72 and the arm 9 are interposed between the display unit 4 and the mounting unit 8. The adjustment unit 72 can adjust the position of the display unit 4 with respect to the left eye U1 of the user U by adjusting the position of the display unit 4 with respect to the mounting unit 8 to be rotatable)
The two references are analogous art because they are related with the same field of invention of head mount device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device as disclose by Bryant. The motivation to combine the Koshiro reference is to provide a head mount device with an adjustable optical screen in multiple direction.
Regarding claim 2, Bryant discloses:
A holding member configured to prevent the movable portion from moving by a weight of the display unit, (at least refer to fig. 2A-B and column 3, line 34-44. Describes vision system 200 may include an attachment device 255 that connects to a wearable item, referred to herein as a personal mount 260 and representatively illustrated at cranial web 260, to support vision system 200 against gravity).
Regarding claim 3, Bryant discloses:
Wherein the holding member prevents the movable portion from moving, by using friction force, (at least refer to fig. 2A-B and column 3, line 38-48. Describes personal mount 260 should be sufficiently engaged with the human wearer, such as through friction, so that attachment device 255 follows motion of the human head and remains fixed relative to the eyes of the human user throughout movement of the head, vibration, mechanical shock).
Regarding claim 6, Bryant discloses:
Wherein the display unit is tilted around a straight line substantially parallel to a straight line connecting both eyes of the user, relative to the movable portion, (at least refer to fig. 4D-E and column 8, line 44-54. Describes one monocular device 310 is in a viewing position in which its optical sighting axis 304 is aligned with the corresponding ocular axis, and the other monocular device 310 has been rotated about corresponding joint 324b through a trajectory 419l or 419r).
Regarding claim 7, Bryant discloses:
A rotary holding portion configured to hold a position of the tilted display unit, (at least refer to fig. 3A and column 8, line 1-20. Describes the combination of magnetic catches 382 and anteroposterior stops 356/352 ensure that distal frame members 330 are consistently and precisely captured at the same positions relative to the bridge device 350 to the extent that any offset imparted by the viewer through offset positioning mechanism 340 is maintained over repeated trajectory traversals).
Regarding claim 9, Bryant discloses:
Wherein the operation portion is a dial that rotates to rotate the rotor, (at least refer to fig. 3D and column 7, line 31-37. Describes mediolateral translation of monocular device 310 relative to distal frame member 330 is achieved by rotating control knob 378 formed on actuator 374).
Regarding claim 10, Bryant discloses:
Wherein the operation portion moves in a direction substantially coincident with a movable direction of the movable portion by the operation, and rotates the rotor by the movement, (at least refer to fig. 4A-E and column 8, line 29-42. Describes bridge device 350 has been rotated through joint 324a thus carrying distal frame members 330 through respective trajectories 415l and 415r to park distal frame members 330 at respective intermediate stations thereon. When so parked, it is to be observed that optical axes 304 remain parallel and that monocular devices 310 are elevated over the surface of helmet 405 by a distance R1. Fig. 3D and column 7, line 30-37. Describes mediolateral translation of monocular device 310 relative to distal frame member 330 is achieved by rotating control knob 378 formed on actuator 374).
Claim(s) 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US Patent 9507120) in view of Koshiro (JP2018160867 as WO 2018173332) in further view of Yoo et al (US Pub. 20150138645).
Regarding claim 4, Bryant and Koshiro do not disclose:
Wherein the operation portion and the rotor are coupled to a deceleration mechanism.
Yoo teaches: 
Wherein the operation portion and the rotor are coupled to a deceleration mechanism, (at least refer to fig. 4-6 and paragraph 82. Describes each of the display position adjustment units 112A and 112B includes a gear therein to transmit a rotation force to a horizontal bevel gear 131 and one or more intermediate bevel gears 132A and 132B when the user rotates at least one of the display position adjustment units 112A and 112B).
The three references are analogous art because they are related with the same field of invention of head mount device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bevel gear as taught by Yoo with the linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device as disclose by Bryant. The motivation to combine the Yoo reference is to provide different configuration of knobs that evenly transfer the force generated when rotating the display position adjustment unit.
Regarding claim 5, Bryant discloses:
Wherein a holding member prevents the movable portion from moving, by using friction force, (at least refer to fig. 2A-B and column 3, line 38-48. Describes personal mount 260 should be sufficiently engaged with the human wearer, such as through friction, so that attachment device 255 follows motion of the human head and remains fixed relative to the eyes of the human user throughout movement of the head, vibration, mechanical shock) 
Bryant and Koshiro do not disclose:
Wherein the operation portion and the rotor are coupled to a deceleration mechanism, and wherein the friction force of the holding member acts on an acceleration side of the deceleration mechanism.
Yoo teaches:
Wherein the operation portion and the rotor are coupled to a deceleration mechanism, and -2-Amendment for Application No.: 17/157,300wherein the friction force of the holding member acts on an acceleration side of the deceleration mechanism, (at least refer to fig. 4-6 and paragraph 82. Describes each of the display position adjustment units 112A and 112B includes a gear therein to transmit a rotation force to a horizontal bevel gear 131 and one or more intermediate bevel gears 132A and 132B when the user rotates at least one of the display position adjustment units 112A and 112B).
Regarding claim 5, refer to the motivation of claim 4.
Regarding claim 11, Bryant and Koshiro do not disclose:
A camera configured to acquire a real image for generation of an image to be displayed on the display unit.
Yoo teaches:
A camera configured to acquire a real image for generation of an image to be displayed on the display unit, (at least refer to fig. 9 and paragraph 105. Describes the camera module 154 may photograph a still image and/or a moving image (a video image). According to an exemplary embodiment, the camera module 154 may include one or more image sensors (e.g., a front sensor or a rear sensor), a lens, an image signal processor (ISP), or a flash (e.g., an LED or a xenon lamp)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate camera as taught by Yoo with the linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device as disclose by Bryant. The motivation to combine the Yoo reference is to provide control and capture images and the use of light on surface.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US Patent 9507120) in view of Koshiro (JP2018160867 as WO 2018173332) in further view of Numano (US Pub. 20040093447).
Regarding claim 8, Bryant and Koshiro do not disclose:
Wherein the rotary holding portion is a torque hinge.
Numano teaches: 
Wherein the rotary holding portion is a torque hinge, (at least refer to fig. 4 and paragraph 31. Describes the panel driving mechanism 30 has LCD driving motor 31, which configure driving means, a worm gear 34 and a worm wheel 35, etc, and an L-shaped torque hinge etc. used as position holding means).
The three references are analogous art because they are related with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate torque hinge rotary as taught by Numano with the linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device as disclose by Bryant. The motivation to combine the Numano reference is to provide o holding mechanism to keep the viewing positions stable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/12/2022